TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00157-CV



                        Mark O. Shiver and Angela Shiver, Appellants

                                                 v.

       Philip J. Meszler; G. Jannin Meszler; Bradford Properties, Inc.; Karen Bailey;
         MG Real Estate Services, Inc. d/b/a Amerispec Home Inspection Service
                        and GMAC Mortgage Corporation, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. C2005-0269B, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Mark O. Shiver and Angela Shiver attempted to appeal a no-evidence summary

judgment issued by the district court on February 7, 2008, in favor of GMAC Mortgage Corporation.

It appears from the record that this Court lacks jurisdiction because the judgment did not dispose of

all parties and claims before the trial court in the underlying cause. See Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 200 (Tex. 2001).

               On June 26, 2008, this Court requested that the Shivers file a written response

demonstrating this Court’s jurisdiction over their appeal. To date, no response has been filed.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 29, 2008




                                              2